Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered. 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-3, 5, 6, 8, 11, 12, 17, 18, 20-23, 25, 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No: 2015/0282032 A1) in view of Cordeiro (US Pub. No: 2014/0010186 A1).
	Regarding claim 1, Gupta et al. teach a method for wireless communication at a first wireless communication device (see Abstract and Fig.1, multiband mobile device 110/first_ wireless_device), comprising: receiving, over a first link of one or more links from a second wireless communication device, a management frame, wherein the management frame comprises a multi-link information element or a neighbor report information element (see Fig.1 and para [0092] wherein multiband mobile device 110/first_ wireless_device receiving from multiband AP130/second_wireless_device, information ("the band condition information") indicating one or more conditions of the plurality of wireless communication bands supported by multiband mobile device 110, is mentioned and also see para [0141] wherein transmitter 134 of multiband AP130/second_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/first_ wireless_device, is mentioned and also see paragraphs [0195] & [0196] wherein the multiband AP 130 and multiband mobile device 110 may communicate one or more ANQP elements, is mentioned), wherein the multi-link information element or the neighbor report information element comprises one or more subelements, each subelement comprising at least one of an indication of a second link of the one or more links, an indication of a channel associated with the second link, or one or more operating parameters associated with the second link (see Figures 5, 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see para [0209]);
inheriting an information element for the first link for transmissions over the one or more links (see para [0215] wherein the Band Steering Command ANQP message may include source band information relating to a band communication is to be steered form (“source band”), and target band information relating to a band to which communication is to be steered (“target band”), is mentioned, which includes & is equivalent to “inheriting an information element for the first link for transmissions over the one or more links”);
identifying information for communicating over the second link based at least in part on the multi-link information element or the neighbor report information element and the inherited information element (see Fig.6A & para [217] wherein Band Steering Command ANQP message 600 may include a bit 602 to indicate whether Band Steering Command ANQP message 600 includes a source band information tuple 606, and a bit 604 to indicate/identify whether Band Steering Command ANQP message 600 includes a target band information tuple 608, is mentioned and also see para [0222] wherein multiband AP 130 (FIG. 1) may transmit Band Steering Command ANQP message 600 to multiband mobile device 110 (FIG. 1), to direct multiband mobile device 110 to move some or all traffic from a source band defined according to source band information tuple 606 to a target band defined according to target band information tuple 608 and also see  para [0215]); and 
communicating over at least the second link based at least in part on the identified information (see para [0222] wherein multiband AP 130 (FIG. 1) may transmit Band Steering Command ANQP message 600 to multiband mobile device 110 (FIG. 1), to direct multiband mobile device 110 to move some or all traffic from a source band defined according to source band information tuple 606 to a target band defined according to target band information tuple 608 and also see  para [0215]). 
Gupta et al. teach the above method comprising the multi-link information element or the neighbor report information element comprises one or more subelements as mentioned above, but Gupta et al. is silent in teaching the above method comprising wherein a plurality of information elements within each subelement are ordered based at least in part on an element identifier value of each of the plurality of information elements.
However, Cordeiro teaches a method (see Abstract and Fig.1) wherein a plurality of information elements within each subelement are ordered based at least in part on an element identifier value of each of the plurality of information elements (see Fig.4 and para [0024] wherein Response frame 304 including more of multiband elements (MBEs), is mentioned and also in each multiband element 404 including a BSSID field to indicate the BSSID, a channel number field 414 to indicate an available channel, a band ID field 412 to indicate the associated frequency band of the available channel, and a beacon interval field 416 to indicate a size of a beacon interval size of the channel. is mentioned and also see para [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. to have a plurality of information elements within each subelement being ordered based at least in part on an element identifier value of each of the plurality of information elements, disclosed by Cordeiro in order to provide an effective mechanism for efficiently providing multiband operations within non-coextensive frequency bands for plurality of stations joining a network that is managed by the central controller and also managing use of these different frequency bands to provide a better quality of service for users and an improved user experience in wireless communication system.
Regarding claim 2, Gupta et al. and Cordeiro together teach the method of claim 1.
Gupta et al. further teach the method of claim 1, wherein the neighbor report information element indicates a neighboring basic service set that is implemented by or collocated with the second wireless communication device (see Fig.1 and para [0178] wherein the AP 302/130 sending to multi-mode STA 306/110 an autonomous BSS Transition request including a Target BSSID of neighboring BSS managed by the neighbor AP, is mentioned and also Fig.6B, BSSID & see para [0220]).  
Regarding claim 3, Gupta et al. and Cordeiro together teach the method of claim 1.
Gupta et al. further teach the method of claim 1, the multi-link information element or the neighbor report information element comprises an information field comprising one or more additional subelements and having a variable length (see Figures 6A & 6B and para [0196]), wherein identifying the information for performing communications comprises: decoding the one or more subelements and identifying one or more additional links corresponding to the one or more subelements and one or more operating parameters associated with the one or more additional links (see paragraphs [0078], [0229] & [0230]). 
Regarding claim 5, Gupta et al. and Cordeiro together teach the method of claim 3.
	Gupta et al. further teach the method of claim 3, wherein the information field comprises a control field indicating a link of a given subelement of the multi-link information element or the neighbor report information element (see Fig.6B, field for Band Frequency and para [0219]), wherein communicating over at least the second link comprises: communicating over at least the additional links based at least in part on the operating parameters of the given subelement (see paragraphs [0078] & [0163]). 
Regarding claim 6, Gupta et al. and Cordeiro together teach the method of claim 1.
	Gupta et al. further teach the method of claim 1, wherein the multi-link information element or the neighbor report information element comprises an indication that the first wireless communication device can associate with the second wireless communication device over the second link of the one or more links without performing a scanning or probing operation (see para [0136] wherein multiband mobile device 110 detecting/querying multiband AP 130 for a suggested band to associate with multiband AP 130, e.g., without multiband mobile device 110 having to scan all supported bands, is mentioned and also see paragraphs [0138] & [0141] wherein the transmitter 134 of  multiband AP 130 transmitting to the multiband mobile device 110 a Neighbor AP Information Element (IE) including an indication of a selected band & the multiband mobile device 110 connecting to multiband AP 130 on the selected band, is mentioned), the method further comprising: associating with the first wireless communication device without performing a scanning or probing operation (see paragraphs [0136] & [0141]). 
Regarding claim 8, Gupta et al. and Cordeiro together teach the method of claim 1.
	Gupta et al. further teach the method of claim 1, wherein the management frame comprises at least one operating parameter that indicates a transmit power for the one or more links (see para [0093] wherein the selected frequency band to be used by multiband mobile device 110 to communicate with multiband AP 130 being based on a power state and/or a battery state of multiband mobile device 110, is mentioned and also see para [0163]). 
Regarding claim 11, Gupta et al. and Cordeiro together teach the method of claim 1.
Gupta et al. further teach the method of claim 1, wherein the one or more subelements comprise a plurality of subelements, each subelement of the plurality of subelements comprising a second plurality of information elements associated with the second link, wherein the indication of the second link comprises an information element indicating the second link (see Figures 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see para [0141]).
 Gupta et al. is silent in teaching the method of claim 1, wherein the second plurality of information elements within each subelement are further ordered so that the information element indicating the second link is located at a beginning of the second plurality of information elements, the method further comprising: delineating between the one or more subelements based on identifying consecutive information elements indicating respective links. 
However, Cordeiro teaches the method of claim 1, wherein the second plurality of information elements within each subelement are further ordered so that the information element indicating the second link is located at a beginning of the second plurality of information elements (see Fig.4 and para [0024] wherein Response frame 304 including more/plurality of multiband elements (MBEs), is mentioned and also in the multiband element 404 including a band ID field  to indicate the associated frequency band of the available channel, is mentioned and also see para [0026]), the method further comprising: delineating between the one or more subelements based on identifying consecutive information elements indicating respective links (see Fig.4 and para [0025] wherein the status code field 406 including a status code that may indicate to a receiving station 102 that the order of the two or more multiband elements 404 in the response frame 304 (that can include delineating between the one or more subelements based on identifying consecutive information elements), is mentioned and also see para [0026]) (and the same motivation is maintained as in claim 1).
Regarding claim 12, Gupta et al. and Cordeiro together teach the method of claim 1.
Gupta et al. is silent in teaching the method of claim 1, the method further comprising: delineating between the one or more subelements of the multi-link information element or the neighbor report information element based at least in part on an out-of-order condition between adjacent information elements in the multi-link information element or the neighbor report information element. 
However, Cordeiro teaches the method of claim 1, the method further comprising: delineating between the one or more subelements of the multi-link information element or the neighbor report information element based at least in part on an out-of-order condition between adjacent information elements in the multi-link information element or the neighbor report information element (see Fig.4 and para [0025] wherein the status code field 406 including a status code that may indicate to a receiving station 102 that the order of the two or more multiband elements 404 in the response frame 304 (that can include delineating between the one or more subelements based on an out-of-order condition between adjacent information elements), is mentioned and also see para [0026]) (and the same motivation is maintained as in claim 1).

	Regarding claim 17, Gupta et al. teach a method for wireless communication  at a first wireless communication device (see Abstract and Fig.1, multiband AP 130), comprising: identifying a set of operating parameters for one or more links supported by a second wireless communication device (see Fig.1 and para [0078] wherein multiband AP 130 may be configured to enable selecting a wireless communication band to communicate between multiband mobile device 110/second wireless communication device and multiband AP 130 or multiband AP 150, for example, based on one or more criteria and/or more parameters, is mentioned and also see para [0092]);
generating a multi-link information element or a neighbor report information element (see para [0088] wherein controller 138 of multiband AP130/first_wireless_device selecting/generating a first band to be used by multiband mobile device 110/second_wireless_device to communicate traffic of one or more first traffic types, is mentioned , also see para [0141] wherein transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/second_ wireless_device, is mentioned and also see paragraphs [0196] & [0234]), the multi-link information element or the neighbor report information element comprising one or more subelements, each subelement comprising at least one of an indication of a link, an indication of a channel associated with the link, or one or more operating parameters associated with the link (see Figures 5, 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see para [0209]);
generating a management frame comprising the multi-link information element or the neighbor report information element (see para [0080] wherein the multiband AP 130 being configured to select/generate the wireless communication band to communicate between multiband mobile device 110 and multiband AP 130 based on a band performance criterion, for example, an interference management parameter, etc. is mentioned and also see paragraphs [0100] & [0141]); and 
transmitting the management frame from the first wireless communication device to the second wireless communication device over at least the link (see paragraphs [0141] wherein the transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/second_ wireless_device, is mentioned and also see paragraphs [0052] & [0131]). 
Gupta et al. is silent in teaching the above method comprising wherein a plurality of information elements within each subelement are ordered based at least in part on an element identifier value of each of the plurality of information elements.
However, Cordeiro teaches a method (see Abstract and Fig.1) wherein a plurality of information elements within each subelement are ordered based at least in part on an element identifier value of each of the plurality of information elements (see Fig.4 and para [0024] wherein Response frame 304 including more of multiband elements (MBEs), is mentioned and also in each multiband element 404 including a BSSID field to indicate the BSSID, a channel number field 414 to indicate an available channel, a band ID field 412 to indicate the associated frequency band of the available channel, and a beacon interval field 416 to indicate a size of a beacon interval size of the channel. is mentioned and also see para [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Gupta et al. to have a plurality of information elements within each subelement being ordered based at least in part on an element identifier value of each of the plurality of information elements, disclosed by Cordeiro in order to provide an effective mechanism for efficiently providing multiband operations within non-coextensive frequency bands for plurality of stations joining a network that is managed by the central controller and also managing use of these different frequency bands to provide a better quality of service for users and an improved user experience in wireless communication system.
Regarding claim 18, Gupta et al. and Cordeiro together teach the method of claim 17.
Gupta et al. further teach the method of claim 17, wherein the neighbor report information element indicates a neighboring basic service set that is implemented by or collocated with the second wireless communication device (see Fig.1 and para [0178] wherein the AP 302/130 sending to multi-mode STA 306/110 an autonomous BSS Transition request including a Target BSSID of neighboring BSS managed by the neighbor AP, is mentioned and also Fig.6B, BSSID & see para [0220]). 
Regarding claim 20, Gupta et al. and Cordeiro together teach the method of claim 17.
Gupta et al. further teach the method of claim 17, wherein generating the multi-link information element or the neighbor report information element comprises at least one of: generating a length field comprising an indication of a length of an information field, generating a control field within the information field, wherein the control field indicates a link of a given subelement of the multi-link information element or the neighbor report information element and generating an indication that the second wireless communication device can associate with the first wireless communication device over the link of the one or more links without performing a scanning or probing operation (see para [0136] wherein multiband mobile device 110 detecting/querying multiband AP 130 for a suggested band to associate with multiband AP 130, e.g., without multiband mobile device 110 having to scan all supported bands, is mentioned and also see paragraphs [0138] & [0141] wherein the transmitter 134 of  multiband AP 130 transmitting to the multiband mobile device 110 a Neighbor AP Information Element (IE) including an indication of a selected band the Multiband mobile device 110 connecting to multiband AP 130 on the selected band, is mentioned). 
Regarding claim 21, Gupta et al. teach an apparatus for wireless communication (see Abstract and Fig.1, Multiband mobile device 110/apparatus & para [0053]), comprising: a processor (see Fig.1, block 122 and para [0058]);  memory coupled with the processor (see Fig.1, block 124 and para [0059]); and instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig.1 para [0059]): obtain over a first link of one or more links from a first wireless communication device, a management frame, wherein the management frame comprises a multi-link information element or a neighbor report information element (see Fig.1 and para [0092] wherein multiband mobile device 110 receiving from multiband AP130/first_wireless_communication_device, information ("the band condition information") indicating one or more conditions of the plurality of wireless communication bands supported by multiband mobile device 110, is mentioned and also see para [0141] wherein transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110, is mentioned and also see paragraphs [0195] & [0196] wherein the multiband AP 130 and multiband mobile device 110 may communicate one or more ANQP elements, is mentioned), wherein the multi-link information element or the neighbor report information element comprises one or more subelements, each subelement comprising at least one of an indication of a second link, an indication of a channel associated with the second link, or one or more operating parameters associated with the second link (see Figures 5, 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see para [0209]);
inherit an information element for the first link for transmissions over the one or more links (see para [0215] wherein the Band Steering Command ANQP message may include source band information relating to a band communication is to be steered form (“source band”), and target band information relating to a band to which communication is to be steered (“target band”), is mentioned, which includes & is equivalent to “inheriting an information element for the first link for transmissions over the one or more links”);
identify information for communicating over at least the second link of the one or more links based at least in part on the multi-link information element or the neighbor report information element and the inherited information element (see Fig.6A & para [217] wherein Band Steering Command ANQP message 600 may include a bit 602 to indicate whether Band Steering Command ANQP message 600 includes a source band information tuple 606, and a bit 604 to indicate/identify whether Band Steering Command ANQP message 600 includes a target band information tuple 608, is mentioned and also see para [0222] wherein multiband AP 130 (FIG. 1) may transmit Band Steering Command ANQP message 600 to multiband mobile device 110 (FIG. 1), to direct multiband mobile device 110 to move some or all traffic from a source band defined according to source band information tuple 606 to a target band defined according to target band information tuple 608 and also see  para [0215]); and 
output one or more messages for transmission or obtain the one or more messages communicated via at least the second link based at least in part on the identified information (see para [0222] wherein multiband AP 130 (FIG. 1) may transmit Band Steering Command ANQP message 600 to multiband mobile device 110 (FIG. 1), to direct multiband mobile device 110 to move some or all traffic from a source band defined according to source band information tuple 606 to a target band defined according to target band information tuple 608 and also see  para [0215]).
Gupta et al. is silent in teaching the above apparatus comprising wherein a plurality of information elements within each subelement are ordered based at least in part on an element identifier value of each of the plurality of information elements.
However, Cordeiro teaches an apparatus (see Abstract and Fig.1) wherein a plurality of information elements within each subelement are ordered based at least in part on an element identifier value of each of the plurality of information elements (see Fig.4 and para [0024] wherein Response frame 304 including more of multiband elements (MBEs), is mentioned and also in each multiband element 404 including a BSSID field to indicate the BSSID, a channel number field 414 to indicate an available channel, a band ID field 412 to indicate the associated frequency band of the available channel, and a beacon interval field 416 to indicate a size of a beacon interval size of the channel. is mentioned and also see para [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Gupta et al. to have a plurality of information elements within each subelement being ordered based at least in part on an element identifier value of each of the plurality of information elements, disclosed by Cordeiro in order to provide an effective mechanism for efficiently providing multiband operations within non-coextensive frequency bands for plurality of stations joining a network that is managed by the central controller and also managing use of these different frequency bands to provide a better quality of service for users and an improved user experience in wireless communication system.
Regarding claim 22, Gupta et al. and Cordeiro together teach the apparatus of claim 21.
Gupta et al. further teach the apparatus of claim 21, wherein the neighbor report information element indicates a neighboring basic service set that is implemented by or collocated with the second wireless communication device (see Fig.1 and para [0178] wherein the AP 302/130 sending to multi-mode STA 306/110 an autonomous BSS Transition request including a Target BSSID of neighboring BSS managed by the neighbor AP, is mentioned and also Fig.6B, BSSID & see para [0220]). 
	Regarding claim 23, Gupta et al. and Cordeiro together teach the apparatus of claim 21.
	Gupta et al. further teach the apparatus of claim 21, wherein the multi-link information element or the neighbor report information element comprises an information field comprising one or more additional subelements and having a variable length (see Figures 6A & 6B and para [0196]), wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: decode the one or more subelements and identify one or more additional links corresponding to the one or more subelements and one or more operating parameters associated with the one or more additional links (see paragraphs [0229] & [0230]). 
Regarding claim 25, Gupta et al. and Cordeiro together teach the apparatus of claim 23.
Gupta et al. further teach the apparatus of claim 23, wherein the information field comprises a control field indicating a link of a given subelement of the multi-link information element or the neighbor report information element (see Fig.6B, field for Band Frequency and para [0219]), and wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: output for transmission or obtain one or more messages communicated over at least the additional links based at least in part on the operating parameters of the given subelement (see paragraphs [0078] & [0163]). 
	Regarding claim 26, Gupta et al. and Cordeiro together teach the apparatus of claim 21.
	Gupta et al. further teach the apparatus of claim 21, wherein the multi-link information element or the neighbor report information element comprises an indication that the first wireless communication device can associate with a second wireless communication device over a second link without performing a scanning or probing operation (see para [0136] wherein multiband mobile device 110 detecting/querying multiband AP 130 for a suggested band to associate with multiband AP 130, e.g., without multiband mobile device 110 having to scan all supported bands, is mentioned and also see paragraphs [0138] & [0141] wherein the transmitter 134 of  multiband AP 130 transmitting to the multiband mobile device 110 a Neighbor AP Information Element (IE) including an indication of a selected band & the Multiband mobile device 110 connecting to multiband AP 130 on the selected band, is mentioned), and wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: associate with the second wireless communication device without performing a scanning or probing operation (see paragraphs [0136] & [0141]). 
	Regarding claim 28, Gupta et al. and Cordeiro together teach the apparatus of claim 26.
	Gupta et al. further teach the apparatus of claim 26, wherein the management frame is outputted via the second link (see para [0092] wherein multiband mobile device 110/second_ wireless_device receiving from multiband AP130/first_wireless_device, information ("the band condition information") indicating one or more conditions of the plurality of wireless communication bands supported by multiband mobile device 110, is mentioned and also see paragraphs [0141] and [0196]), and wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: negotiate, over the second link, an acknowledgement procedure for communications with the first wireless communication device over on a different link of the one or more links (see paragraph [0223] wherein multiband mobile station 110 transmitting Band Steering Command ANQP message 600 to multiband AP 130, to request to move from one band to another band and Multiband AP 130 acknowledging the request, is mentioned). 
Regarding claim 29, Gupta et al. and Cordeiro together teach the apparatus of claim 21.
	Gupta et al. further teach the apparatus of claim 21, further comprising: a transceiver (see Fig.1, block 112 and para [0047]), wherein the instructions stored in the memory and executable by the processor to cause the apparatus to receive, via the transceiver, the management frame, wherein the apparatus is configured as a wireless communication device (see paragraphs [0047] and [0092]).
Regarding claim 30, Gupta et al. teach an apparatus for wireless communication (see Abstract and Fig.1, Multiband AP 130/apparatus), comprising: a processor (see Fig.1, block 142 and para [0058]); memory coupled with the processor (see Fig.1, block 144 and para [0059]); and instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig.1 and para [0059]): 
identify a set of operating parameters for one or more links supported by the apparatus (see Fig.1 and para [0078] wherein multiband AP 130 may be configured to enable selecting a wireless communication band to communicate between multiband mobile device 110 and multiband AP 130 or multiband AP 150, for example, based on one or more criteria and/or more parameters, is mentioned and also see para [0092]);
generate a multi-link information element or a neighbor report information element (see para [0088] wherein controller 138 of multiband AP130/first_wireless_device selecting/generating a first band to be used by multiband mobile device 110/second_wireless_device to communicate traffic of one or more first traffic types, is mentioned , also see para [0141] wherein transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/second_ wireless_device, is mentioned and also see paragraphs [0196] & [0234]), the multi-link information element or the neighbor report information element comprising one or more subelements, each subelement comprising at least one of an indication of a link, an indication of a channel associated with the link, or one or more operating parameters associated with the link (see Figures 5, 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see para [0209]);
generate a management frame comprising the multi-link information element or the neighbor report information element (see para [0080] wherein the multiband AP 130 being configured to select/generate the wireless communication band to communicate between multiband mobile device 110 and multiband AP 130 based on a band performance criterion, for example, an interference management parameter, etc. is mentioned and also see paragraphs [0100] & [0141]); and
output the management frame for transmission to a wireless communication device over at least the link (see paragraphs [0141] wherein the transmitter 134 of multiband AP130 transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/wireless_communication_device, is mentioned and also see paragraphs [0052] & [0131]).
Gupta et al. is silent in teaching the above apparatus comprising wherein a plurality of information elements within each subelement are ordered based at least in part on an element identifier value of each of the plurality of information elements.
However, Cordeiro teaches an apparatus (see Abstract and Fig.1) wherein a plurality of information elements within each subelement are ordered based at least in part on an element identifier value of each of the plurality of information elements (see Fig.4 and para [0024] wherein Response frame 304 including more of multiband elements (MBEs), is mentioned and also in each multiband element 404 including a BSSID field to indicate the BSSID, a channel number field 414 to indicate an available channel, a band ID field 412 to indicate the associated frequency band of the available channel, and a beacon interval field 416 to indicate a size of a beacon interval size of the channel. is mentioned and also see para [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Gupta et al. to have a plurality of information elements within each subelement being ordered based at least in part on an element identifier value of each of the plurality of information elements, disclosed by Cordeiro in order to provide an effective mechanism for efficiently providing multiband operations within non-coextensive frequency bands for plurality of stations joining a network that is managed by the central controller and also managing use of these different frequency bands to provide a better quality of service for users and an improved user experience in wireless communication system.
Regarding claim 31, Gupta et al. and Cordeiro together teach the apparatus of claim 30.
Gupta et al. further teach the apparatus of claim 30, further comprising: a transceiver (see Fig.1, block 132 and para[0044]), wherein the instructions stored in the memory and executable by the processor to cause the apparatus to receive, via the transceiver, the management frame, wherein the apparatus is configured as a wireless communication device (see paragraph [0092]).
Regarding claim 32, Gupta et al. and Cordeiro together teach the method of claim 3.
Gupta et al. further teach the method of claim 3, wherein the variable length of the information field indicates a presence of at least some of the one or more operating parameters (see paragraphs [0196] & [0197]).
6.	Claims 4, 9, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No: 2015/0282032 A1) in view of Cordeiro (US Pub. No: 2014/0010186 A1) and further in view of KAKANI (US Pub. No: 2011/0065440 A1).
Regarding claim 4, Gupta et al. and Cordeiro together teach the method of claim 3.
Gupta et al. and Cordeiro together are silent in teaching the method of claim 3, wherein the multi-link information element or the neighbor report information element comprises a length field comprising an indication of a length of the information field, wherein identifying the information for performing communications comprises: decoding the length field and determining the length of the information field.
However, KAKANI teaches a method (see Abstract and Figures 1 & 2), wherein the multi-link information element or the neighbor report information element comprises a length field comprising an indication of a length of the information field (see Fig.2, wherein the management frame including length field of information element, is shown and also see paragraphs [0012] & [0013]), wherein identifying the information for performing communications comprises: decoding the length field and determining the length of the information field (see paragraphs [0050] & [0051]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. and Cordeiro to have the multi-link information element or the neighbor report information element comprising a length field comprising an indication of a length of the information field, wherein identifying the information for performing communications comprising decoding the length field and determining the length of the information field, disclosed by KAKANI in order to provide an effective mechanism to efficiently enable negotiating the parameters to be established when switching of at least a portion of the existing data/traffic streams to a new frequency band and thereby providing optimum quality of service for data transmission between wireless devices in multi-band wireless communication system.
Regarding claims 9 &10, Gupta et al. and Cordeiro together teach the method of claim 1.
Gupta et al. and Cordeiro together are silent in teaching the method of claim 1, wherein the management frame comprises at least one operating parameter that indicates channel access information and wherein the at least one operating parameter that indicates channel access information includes at least one of a trigger based access information or enhanced distributed channel access information. 
However, KAKANI teaches a method (see Abstract and Figures 1 & 2), wherein the management frame comprises at least one operating parameter that indicates channel access information and wherein the at least one operating parameter that indicates channel access information includes at least one of a trigger based access information or enhanced distributed channel access information (see Fig.2 and para [0048] wherein the action frame body of the management frame 300 including details i.e. when a channel is to be changed, stations that are a part of the network being informed of the impending change by an action frame (which can include trigger based access information) so that they may prepare to switch to the specified new channel, is mentioned and also see para [0049]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. and Cordeiro to have the management frame comprising at least one operating parameter that indicates channel access information and wherein the at least one operating parameter that indicates channel access information includes at least one of a trigger based access information or enhanced distributed channel access information, disclosed by KAKANI in order to provide an effective mechanism to efficiently enable negotiating the parameters to be established when switching of at least a portion of the existing data/traffic streams to a new frequency band and thereby providing optimum quality of service for data transmission between wireless devices in multi-band wireless communication system.
Regarding claim 24, Gupta et al. and Cordeiro together teach the apparatus of claim 23.
Gupta et al. and Cordeiro are silent in teaching the apparatus of claim 23, wherein the multi-link information element or the neighbor report information element comprises a length field comprising an indication of a length of the information field, and the instructions stored in the memory are further executable by the processor to cause the apparatus to: decode the length field and determine the length of the information field. 
However, KAKANI teaches an apparatus (see Abstract and Fig.1), wherein the multi-link information element or the neighbor report information element comprises a length field comprising an indication of a length of the information field (see Fig.2, wherein the management frame including length field of information element, is shown and also see paragraphs [0012] & [0013]), and the instructions stored in the memory are further executable by the processor to cause the apparatus to: decode the length field and determine the length of the information field (see paragraphs [0050] & [0051]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Gupta et al. and Cordeiro to have the multi-link information element or the neighbor report information element comprising a length field comprising an indication of a length of the information field and also further cause the apparatus to decode the length field and determine the length of the information field, disclosed by KAKANI in order to provide an effective mechanism to efficiently enable negotiating the parameters to be established when switching of at least a portion of the existing data/traffic streams to a new frequency band and thereby providing optimum quality of service for data transmission between wireless devices in multi-band wireless communication system.
7.	Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No: 2015/0282032 A1) in view of Cordeiro (US Pub. No: 2014/0010186 A1) and further in view of CHU et al. (US Pub. No: 2013/0266136 A1).
Regarding claim 7, Gupta et al. and Cordeiro together teach the method of claim 6.
Gupta et al. further teach the method of claim 6, wherein the management frame is transmitted over the second link (see paragraphs [0092] and [0197]), the method further comprising negotiating, over the second link, an acknowledgement procedure for communications with the first wireless communication device over the different link of the one or more links (see paragraph [0223] wherein multiband mobile station 110 transmitting Band Steering Command ANQP message 600 to multiband AP 130, to request to move from one frequency band to another frequency band and Multiband AP 130 acknowledging the request, is mentioned).
Gupta et al. and Cordeiro together yet are silent in teaching the method of claim 6, wherein the method further comprising: negotiating, over the second link, a security key for communicating with the first wireless communication device on a different links of the one or more links. 
However, CHU et al. teach a method (see Abstract) comprising: negotiating, over the second link, a security key for communicating with the first wireless communication device on a different link of the one or more links (see para [0025] wherein in the FST approach between wireless devices, the negotiated operating parameters in the FST Setup Request and FST Setup Response being a new band identifier, a new band channel, new band media access control (MAC) addresses, a new band BSSID, a new band beacon interval, a new band STA role (AP, STA, PCP, etc.), new band security cipher suite (which contains a security key for communicating on a different frequency band), and so on that are contained in a Multi-band element in the Setup Request and Setup Response, is mentioned and also see para [0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. and Cordeiro to include negotiating, over the second link, a security key for communicating with the first wireless communication device on a different link of the one or more links, disclosed by CHU et al. in order to provide an effective mechanism for efficiently switching of wireless stations (STAs) that are communicating through a tunneled direct link setup (TDLS) link from one frequency band to another frequency band in the wireless communication system.
Regarding claim 27, Gupta et al. and Cordeiro together teach the apparatus of claim 26.
Gupta et al. further teach the apparatus of claim 26, wherein the management frame is outputted via the second link (see paragraphs [0092] and [0197]).
Gupta et al. and Cordeiro together yet are silent in teaching the apparatus of claim 26, wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to negotiate, over the second link, a security key for communicating with the first wireless communication device on a different link of the one or more links. 
However, CHU et al. teach a system (see Abstract and Fig.3) wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to negotiate, over the second link, a security key for communicating with the first wireless communication device on a different link of the one or more links (see para [0025] wherein in the FST approach between wireless devices, the negotiated operating parameters in the FST Setup Request and FST Setup Response being a new band identifier, a new band channel, new band media access control (MAC) addresses, a new band BSSID, a new band beacon interval, a new band STA role (AP, STA, PCP, etc.), new band security cipher suite (which contains a security key for communicating on a different frequency band), and so on that are contained in a Multi-band element in the Setup Request and Setup Response, is mentioned and also see para [0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Gupta et al. and Cordeiro to cause to the apparatus to negotiate, over the second link, a security key for communicating with the first wireless communication device on a different link of the one or more links, disclosed by CHU et al. in order to provide an effective mechanism for efficiently switching of wireless stations (STAs) that are communicating through a tunneled direct link setup (TDLS) link from one frequency band to another frequency band in the wireless communication system.
8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No: 2015/0282032 A1) in view of Cordeiro (US Pub. No: 2014/0010186 A1).
and further in view of KAKANI_2 et al. (US Pub. No: 2018/0054818 A1).
Regarding claim 19, Gupta et al. and Cordeiro together teach the method of claim 17.
Gupta et al. further teach the method of claim 17, wherein a first basic service set is associated with a second link of the one or more links and a second basic service set is associated with a third link of the one or more links (see Fig.5 and para [0206] wherein Multiband Information ANQP message 500 including one or more values ("Supported band") 502 indicating one or more/two respective bands supported by a multiband device transmitting Multiband Information ANQP message, is mentioned and see Fig.6B and para [0220] wherein  BSS identifier (BSSID) of respective frequency band, is mentioned).
Gupta et al. and Cordeiro together yet are silent in teaching the method of claim 17, wherein the method further comprising: restricting enhanced distributed channel access to the second basic service set based at least in part on a collocation of the first basic service set and the second basic service set. 
However, KAKANI_2 et al. teach a method (see Abstract) wherein the method further comprising: restricting enhanced distributed channel access to the second basic service set based at least in part on a collocation of the first basic service set and the second basic service set (see para [0028] wherein the STA not being able to access the medium to transmit its data by regular EDCA in case of inter -BSS NAV is set (which includes a collocation of the first basic service set and the second basic service set), is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. and Cordeiro to include restricting enhanced distributed channel access to the second basic service set based at least in part on a collocation of the first basic service set and the second basic service set, disclosed by KAKANI_2 et al. order to provide an effective mechanism for efficiently providing spatial reuse implemented using a plurality of network allocation vectors (NAVs) in wireless communication system.
Allowable Subject Matter
9.	Claims 15-16 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant’s amendment of independent claims 1, 17, 21 and 30 necessitated new citations and explanation of the references as provided in the current office action.
11.	 The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abouelseoud et al. (US Pub. No: 2019/0222995 A1) disclose mechanisms for utilizing multiple-bands for communicating network announcements and maintaining peer communications.
SEOK (US Pub. No: 2016/0205615 A1) discloses mechanisms for scanning multiple bands in wireless LAN system.
Cariou et al. (US Pub. No: 2020/0351783 A1) disclose mechanisms for multi-band link-aggregation pre-negotiated power save modes for wireless devices in wireless communication system.
KIM et al. (US Pub. No: 2012/0155516 A1) disclose a mobile communication system, and more particularly, to a wireless channel sounder that analyzes the characteristics of the wireless channels and that performs spatial channel modeling based on the results of the analysis.
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Thu 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477  
8/13/2022